       Case: 1:19-cv-00370-SL Doc #: 18 Filed: 08/02/19 1 of 1. PageID #: 89



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 KYLE HASKETT,                                     )       CASE NO. 1:19-cv-0370
                                                   )
                        PLAINTIFF,                 )       JUDGE SARA LIOI
                                                   )
 vs.                                               )       ORDER OF DISMISSAL
                                                   )
 CRESCENT DIGITAL, LLC, et al.,                    )
                                                   )
                                                   )
                        DEFENDANTS.                )


       For the reasons set forth in the contemporaneously filed Memorandum Opinion and Order,

the claims in plaintiff’s complaint are dismissed with prejudice and this case is closed.

       IT IS SO ORDERED.

 Dated: August 2, 2019
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE
